      Case 1:20-cv-00240-NONE-SAB Document 60 Filed 10/14/20 Page 1 of 9



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RONDEL DELBERT GARDNER,                        )   Case No.: 1:20-cv-00240-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   FINDINGS AND RECOMMENDATION
13          v.                                          REGARDING DEFENDANTS’ MOTION
                                                    )   TO DISMISS
14                                                  )
     GAVIN NEWSOM, et.al.,
                                                    )   (ECF No. 51)
15                                                  )
                    Defendants.                     )
16                                                  )

17          Plaintiff Rondel Delbert Gardner is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Currently before the Court is Defendants’ motion to dismiss, filed August 27, 2020.

21                                                      I.

22                                      RELEVANT BACKGROUND

23          This action is proceeding against the California Department of Corrections and Rehabilitation

24   and California State Prison, Corcoran for violations of the Americans with Disabilities Act and Due

25   Process Clause under the Fourteenth Amendment of the United States Constitution.

26          On March 2, 2020, the Court screened Plaintiff’s second amended complaint, and referred the
27   matter to our Pro Bono Coordinator to locate counsel to be appointed for the limited purpose of filing

28   a third amended complaint. (ECF No. 24.)

                                                        1
       Case 1:20-cv-00240-NONE-SAB Document 60 Filed 10/14/20 Page 2 of 9



1           On March 17, 2020, the Court appointed Jason R. Crockford for the limited purpose of filing a

2    third amended complaint. (ECF No. 31.) A third amended complaint was filed May 15, 2020, and

3    counsel Jason R. Crockford was terminated from the action. (ECF No. 37.)

4           On May 20, 2020, the Court ordered that the first amended complaint be electronically served

5    on the California Department of Corrections and Rehabilitation and California State Prison, Corcoran.

6    (ECF No. 38.)

7           After receiving an extension of time, Defendants filed the instant motion to dismiss on August

8    27, 2020. (ECF No. 51.) Plaintiff filed an opposition on September 21, 2020, and Defendants filed a

9    reply on September 29, 2020. (ECF Nos. 56, 58.) On October 7, 2020, Plaintiff filed a supplement to

10   his opposition. (ECF No. 59.)

11                                                       II.

12                                             LEGAL STANDARD

13          A motion to dismiss brought pursuant to Rule 12(b)(6) tests the legal sufficiency of a claim,

14   and dismissal is proper if there is a lack of a cognizable legal theory or the absence of sufficient facts

15   alleged under a cognizable legal theory. Conservation Force v. Salazar, 646 F.3d 1240, 1241-42 (9th

16   Cir. 2011) (quotation marks and citations omitted). In resolving a 12(b)(6) motion, a court’s review is

17   generally limited to the operative pleading. Daniels-Hall v. National Educ. Ass’n, 629 F.3d 992, 998

18   (9th Cir. 2010); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007); Schneider v. California Dept. of

19   Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998).

20          To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

21   true, to state a claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

22   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (quotation marks omitted); Conservation

23   Force, 646 F.3d at 1242; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The Court

24   must accept the factual allegations as true and draw all reasonable inferences in favor of the non-

25   moving party. Daniels-Hall, 629 F.3d at 998; Sanders, 504 F.3d at 910; Morales v. City of Los

26   Angeles, 214 F.3d 1151, 1153 (9th Cir. 2000). Yet, the court “need not accept as true allegations

27   contradicting documents that are referenced in the complaint or that are properly subject to judicial

28   notice.” Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2006).

                                                          2
       Case 1:20-cv-00240-NONE-SAB Document 60 Filed 10/14/20 Page 3 of 9



1                                                       III.

2                                                 DISCUSSION

3           A.      Allegations of Third Amended Complaint

4           Plaintiff is currently serving a 25-to-life sentence as a Third Striker, with a term start date of

5    October 21, 2011. (Third Am. Compl. (“TAC”) ¶ 10.)

6           Plaintiff is Native American, 60 years of age, and has vision problems which requires the use

7    of a cane. (Id. ¶ 11.) “At all times relevant to this complaint, it is alleged that the Defendant CDCR,

8    and thereby Defendant CSP-COR, considered Plaintiff Gardner to be ADA Elderly and to have an

9    impairment that substantially limits one or more of his life events.” (Id. ¶ 13.)

10          Plaintiff was an inmate at California State Prison Sacramento “prior to March 10, 2019.” (Id.

11   ¶¶ 14-15.) In January 2019, Plaintiff’s inmate appeal was rejected, in part, because “it was not printed

12   legibly in ink and in no smaller than a 12-point font.” (Id. ¶ 14.) Plaintiff contends that even if he

13   meet all other requirements, the appeal would have been dismissed as illegible. (Id.)

14          Plaintiff was transferred to California State Prison-Corcoran on March 10, 2019. (Id. ¶ 15.)

15          On April 25, 2019, Plaintiff was assigned to work as a “Porter.” Plaintiff contends he was not

16   provided an “Inmate Assignment Card” to work as a “Porter,” despite Plaintiff’s claim that such cards

17   are typically issued to the inmate with the location, time and date. (Id. ¶ 16.)

18          Between April 25, 2019 and May 10, 2019, Plaintiff was issued Rules Violation Reports for

19   failure to appear at his work assignment and to meet the assignment expectations. (Id. ¶ 17.)

20          Between April 25, 2019 and November 2019, Plaintiff was advised by a housing unit officer

21   that he was not allowed to report to work because of his status as ADA. (Id. ¶ 18.)

22          In November 2018, Plaintiff was deemed eligible for a Substance Abuse Program. (Id. ¶ 19.)

23   On May 10, 2019, Plaintiff contends that he was issued Priority Legal User status which relieved him

24   from his obligation to attended programming. (Id. ¶ 20.)

25          On, or about May 10, 2019, issued a Rules Violation Report to Plaintiff for failure to report to

26   the Substance Abuse Program meeting on May 10, 2019. (Id. ¶ 21.) Plaintiff contends that it was

27   known that he was a Priority Legal User on the date that he was absent. (Id.)

28          On May 13, 2019, Plaintiff attended a scheduled Board of Parole Hearings Consultation. (Id. ¶

                                                          3
       Case 1:20-cv-00240-NONE-SAB Document 60 Filed 10/14/20 Page 4 of 9



1    22.) Plaintiff was advised that he failed to report to his work assignment as a Porter. (Id.) Plaintiff

2    contends his parole hearing date was extended from no later than December 31, 2019 to 2032, as a

3    result of the Rules Violation Reports in his file. (Id.)

4           On, or about, June 19, 2019, Plaintiff submitted a CDCR Form 1824 alleging discrimination

5    and explained that although he was assigned to the job, he was not allowed to attend because he was

6    considered ADA elderly. (Id. ¶ 23.)

7           On June 19, 2019, Plaintiff submitted an inmate appeal regarding the Rules Violation Reports

8    he previously received. (Id. ¶ 24.)

9           On, or about, July 1, 2019, Plaintiff received a response with regard to his Form 1824 request

10   and inmate appeal. (Id. ¶ 25.)

11          On, or about, November 1, 2019, Plaintiff reported to his job assignment as a Porter, but he

12   was turned away from the job due to his age and disability. (Id. ¶ 26.) Plaintiff contends that work

13   assignments enhance an inmate’s ability to earn positive supervisory reports and to be employed in the

14   community after release. Plaintiff contends that it was known that his work assignments and

15   supervisory reports, including Rules Violation Reports, are considered during the Board of Parole

16   Consultation Hearings. (Id. ¶ 27.)

17          Plaintiff claims that Defendants “had knowledge” of Plaintiff’s impairments that “limited his

18   ability to write legibly and effectively communicate the discriminatory actions taken by employees of

19   CDCR and/or to properly defend the Rules Violation Reports he was issued.” (Id. ¶ 28.) However,

20   Defendants did not provide him the necessary assistance for him to understand or “successfully

21   participate” in the disciplinary and administrative complaint and appeal process. (Id. ¶ 29.)

22   Defendants “had reason to know” “all” of Plaintiff’s Form 1825 and inmate appeals “would fail or be

23   dismissed.” (Id. ¶¶ 30, 31.)

24          Plaintiff claims his due process rights were violated because Defendants knew the May 10,

25   2019 Rules Violation Report would affect the outcome of Plaintiff’s Board of Parole Consultation

26   Hearing on May 13, 2019, and he was not provided the necessary assistance to complete and properly

27   submit administrative forms. (Id. ¶¶ 33-36.)

28   ///

                                                          4
       Case 1:20-cv-00240-NONE-SAB Document 60 Filed 10/14/20 Page 5 of 9



1           Plaintiff also contends a violation of the Americans with Disabilities (ADA), because his Form

2    1824 and inmate appeals were denied based on his disability. Plaintiff also contends that he was

3    turned away from his job as a porter because of his disability. (Id. ¶¶ 37-41.)

4           B.      Defendants’ Request for Judicial Notice

5           Defendants’ request the Court take judicial notice of the following: (1) Abstract of judgment

6    for Plaintiff’s current prison commitment, Superior Court of California, County of Imperial, No.

7    JCF26539; Information printed from CDCR’s inmate locator website regarding Plaintiff https://

8    inmatelocator.cdcr.ca.gov/details.aspx?ID=E71905 (visited August 17, 2020); Board of Parole

9    Hearings Consultation dated May 13, 2019 for Plaintiff; Notice of Consultation; and Notice and

10   Request for Assistance at Parole Proceeding dated April 23, 2019. (ECF No. 51-2, Exs. A-C.)

11          Federal Rule of Evidence 201 permits the Court to take judicial notice at any time. A

12   judicially noticed fact must be one not subject to reasonable dispute in that it is either: (1) generally

13   known within the territorial jurisdiction of the trial court; or (2) capable of accurate and ready

14   determination by resort to sources who accuracy reasonably cannot be questioned. Fed. R. Evid.

15   201(b). Courts may take judicial notice of facts related to the case before it. Amphibious Partners,

16   LLC v. Redman, 534 F.3d 1357, 1361-1362 (10th Cir. 2008) (district court was entitled to take

17   judicial notice of its memorandum of order and judgment from previous case involving same parties).

18   This Court may judicially notice the records and filing of other court proceedings. Tellabs, Inc. v.

19   Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Bennett v. Medtronic, Inc., 285 F.3d 801, 802

20   n.2 (9th Cir. 2002). Records of CDCR are subject to judicial notice as records not subject to

21   reasonable dispute, as are records of California state courts. Fed. R. Evid. 201(b)(2); City of Sausalito

22   v. O'Neill, 386 F.3d 1186, 1223 n. 2.(9th Cir. 2004); Harris v. Cnty. of Orange, 682 F.3d 1126, 1132

23   (9th Cir. 2012).

24          Because the Court may take judicial notice of public records, including duly recorded

25   documents under Rule 201(b)(2), Defendants’ request to take judicial notice of the above-mentioned

26   documents is granted.

27   ///

28   ///

                                                          5
       Case 1:20-cv-00240-NONE-SAB Document 60 Filed 10/14/20 Page 6 of 9



1              C.     Analysis of Defendants’ Motion

2              Defendants argue that Plaintiff has failed to state a cognizable due process claim because he

3    has not named a proper defendant, and he has not and cannot demonstrate a protected liberty interest.

4    In addition, Defendants argue that California State Prison-Corcoran should be dismissed from the

5    action because it is not a separate or independent entity from CDCR.

6              1.     Due Process Claim

7              Defendants argue that Plaintiff’s due process claim fails and should be dismissed. The Court

8    agrees.

9              As an initial matter, CDCR and California State Prison-Corcoran cannot be sued for damages

10   under 42 U.S.C. § 1983 because it is an agency of the State of California. See Brown v. California

11   Dept. of Corrections, 554 F.3d 747, 752 (9th Cir. 2009) (finding CDCR as agency of State of

12   California enjoys immunity from suit conferred by the Eleventh Amendment). In addition, a state is a

13   not a “person” subject to suit under section 1983. Will v. Michigan Dept. of State Police, 491 U.S. 58,

14   68-70 (1989). In this instance, CDCR as an arm of the state is not a “person” subject to suit under

15   section 1983, and should be dismissed with regard to Plaintiff’s due process claim. Therefore,

16   Plaintiff’s due process claim seeking damages should be dismissed.

17             Furthermore, any due process claim seeking injunctive relief, is moot. The alleged conduct at

18   issue in this case took place at California State Prison-Corcoran. (TAC ¶¶ 12-13, 15-27.) However,

19   Plaintiff is now incarcerated at California State Prison-Los Angeles County. Accordingly, any

20   injunctive relief due process claim is moot. Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991).

21             Moreover, Plaintiff’s due process claim fails on the merits because he has not demonstrated a

22   protected liberty interest. The Due Process Clause protects Plaintiff against the deprivation of liberty

23   without the procedural protections to which he is entitled under the law. Wilkinson v. Austin, 545

24   U.S. 209, 221 (2005). To state a claim, Plaintiff must first identify the interest at stake. Wilkinson,

25   545 U.S. at 221. Liberty interests may arise from the Due Process Clause itself or from state law. Id.

26   The Due Process Clause does not confer on inmates a liberty interest in avoiding more adverse

27   conditions of confinement, and under state law, the existence of a liberty interest created by prison

28   regulations is determined by focusing on the nature of the condition of confinement at issue. Id. at

                                                          6
       Case 1:20-cv-00240-NONE-SAB Document 60 Filed 10/14/20 Page 7 of 9



1    221-23 (citing Sandin v. Conner, 515 U.S. 472, 481-84 (1995)) (quotation marks omitted). Liberty

2    interests created by prison regulations are generally limited to freedom from restraint which imposes

3    atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life. Id.

4    at 221(citing Sandin, 515 U.S. at 484) (quotation marks omitted); Myron v. Terhune, 476 F.3d 716,

5    718 (9th Cir. 2007). With regard to state parole, if the parole eligibility will not inevitably effect a

6    parole decision, there can be no due process claim. Sandin, 515 U.S. at 483-87.

7           The parole “consultation” hearing does not implicate or impinge Plaintiff’s eligibility for

8    parole and does not implicate the due process clause. (TAC ¶ 22.) A parole decision is not rendered

9    at the consultation hearing which would affect an inmate’s ability to parole. Rather, the consultation is

10   simply an opportunity for the inmate to meet with a Board of Parole Hearings Commissioner, who

11   makes recommendations regarding the inmate’s initial parole eligibility hearing. In fact, the

12   consultation hearing occurs at least six years prior to the initial hearing and does not impact that date.

13   Penal Code section 3041(a)(1) provides:

14          In the case of any inmate sentenced pursuant to any law, other than Chapter 4.5 (commencing
            with Section 1170) of Title 7 of Part 2, the Board of Parole Hearings shall meet with each
15          inmate during the sixth year before the inmate’s minimum eligible parole date for the purposes
            of reviewing and documenting the inmate’s activities and conduct pertinent to parole
16
            eligibility. During this consultation, the board shall provide the inmate information about the
17          parole hearing process, legal factors relevant to his or her suitability or unsuitability for parole,
            and individualized recommendations for the inmate regarding his or her work assignments,
18          rehabilitative programs, and institutional behavior. Within 30 days following the consultation,
            the board shall issue its positive and negative findings and recommendations to the inmate in
19
            writing.
20
     Cal. Penal Code § 3041(a)(1).
21
            Thus, the consultation hearing is simply a meeting with the board to discuss factors relevant to
22
     suitability, such as work assignments, institutional behavior, program and suitability for parole. Id.
23
     An actual parole suitability hearing does not occur until, at the earliest, one year before the inmate’s
24
     minimum eligible parole date. Cal. Penal Code § 3041(a)(2).
25
            Here, Plaintiff was sentenced in 2011 to 25 years to life under the Three Strikes Law,
26
     California Penal Code 1170.12. (ECF No. 51-2, Ex. A; TAC ¶ 10.) Under the three strikes law,
27
     Plaintiff must serve the minimum term of twenty-five years before he is even eligible for parole.
28

                                                          7
       Case 1:20-cv-00240-NONE-SAB Document 60 Filed 10/14/20 Page 8 of 9



1    People v. Dotson, 16 Cal.4th 547, 552 (1997). Based on CDCR’s website, Plaintiff’s minimum

2    eligible parole date ifs in January 2032. (ECF No. 51-2, Ex. B.) The Board of Parole Hearings record

3    of the May 13, 2019 demonstrates it was a consultation hearing, not an eligibility hearing. (ECF No.

4    51-2, Ex. C.) Thus, it is clear that Plaintiff’s minimum eligible parole date is not until approximately

5    January 2032, and the May 13, 2019 hearing was simply the consultation hearing. Consequently,

6    Plaintiff’s claim that his date was “extended” until 2032 is incorrect. Furthermore, although several

7    Rules Violation Reports were noted, the alleged May 10, 2019 Rules Violation Report was not

8    mentioned at the consultation hearing. Accordingly, Plaintiff has failed to plead facts demonstrating a

9    liberty interest was at stake at the May 13, 2019 consultation hearing, and Plaintiff’s due process claim

10   fails on the merits.

11           Lastly, to the extent Plaintiff contends his due process rights were violated with regard to the

12   Form 1824 and/or 602 inmate complaints, it is clearly established that “inmates lack a separate

13   constitutional entitlement to a specific prison grievance procedure.” Ramirez v. Galaza, 334 F.3d

14   850, 860 (9th Cir. 2003). Thus, Plaintiff has not and cannot state a claim based on the lack of access

15   to the prison’s grievance process.

16           2.      Defendant California State Prison-Corcoran

17           Defendants correctly point out that the California State Prison-Corcoran is under the authority

18   of CDCR, and is therefore not a separate and independent entity.

19           California Government Code section 12838 created the CDCR consisting of the following

20   units: Adult Operations, Adult Programs, Health Care Services, Juvenile Justice, the Board of

21   Parole Hearings, the State Commission on Juvenile Justice, the Prison Industry Authority, and the

22   Prison Industry Board. Cal. Gov. Code § 12838. Thus, Defendant California State Prison-Corcoran is

23   a unit under CDCR with no independent legal personality outside of CDCR. Therefore, California

24   State Prison-Corcoran should be dismissed.

25                                                      III.

26                                           RECOMMENDATION

27           Based on the foregoing, it is HEREBY RECOMMENDED that Defendants’ motion to dismiss,

28   filed on August 27, 2020, be granted.

                                                         8
      Case 1:20-cv-00240-NONE-SAB Document 60 Filed 10/14/20 Page 9 of 9



1             This Findings and Recommendation will be submitted to the United States District Judge

2    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

3    days after being served with this Findings and Recommendation, the parties may file written

4    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

5    Findings and Recommendation.” The parties are advised that failure to file objections within the

6    specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-

7    39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

8
9    IT IS SO ORDERED.

10   Dated:     October 14, 2020
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        9
